In re Rapp, Howard; Plaintiff; Applying for Motion to Enforce this Court’s Order dated June 22, 2001; Parish of Orleans Criminal District Court, Div. “J”, No. 291-025; to the Court of Appeal, Fourth Circuit, No. 2000-K-2254.
Motion to Enforce granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Rapp v. State, 01-0190 (La.6/22/01), 793 So.2d 1259, within thirty days. The district court is further ordered to provide this Court with proof of compliance.